Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 1 of 8

                                                                                            FILED
                                                                                 UNITED STATES DISTRICT COURT
                                                                                      DENVER, COLORADO
                                                                                          11:58 am, Apr 27, 2021

                        IN THE UNITED STATES DISTRICT COURT                       JEFFREY P. COLWELL, CLERK

                           FOR THE DISTRICT OF COLORADO



Civil Action No.
                               (To be supplied by the court)


SALAHUDDIN BUKHARI HALL                                         , Plaintiff

v.


U.S ENGINEERING CONSTRUCTION                                   ,


                                                               ,


                                                               ,


                                                               , Defendant(s).

 (List each named defendant on a separate line. If you cannot fit the names of all defendants in
 the space provided, please write “see attached” in the space above and attach an additional
 sheet of paper with the full list of names. The names listed in the above caption must be
 identical to those contained in Section B. Do not include addresses here.)



                     EMPLOYMENT DISCRIMINATION COMPLAINT



                                              NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.
Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 2 of 8




A.     PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

SALAHUDDIN BUKHARI HALL 12153 W Nevada Dr, Apt #20, Lakewood, Colorado, 80228
 (Name and complete mailing address)

929-333-0060    salah3333333333@gmail.com
 (Telephone number and e-mail address)

B.     DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

 Defendant 1: US ENGINEERING CONSTRUCTION – c/o COGENCY GLOBAL INC,
               (Name and complete mailing address)

                 7700 E Arapahoe Road, Suite 220, Centenniel, CO 80112 303.629.1244
                   (Telephone number and e-mail address if known)


 Defendant 2:
                   (Name and complete mailing address)


                   (Telephone number and e-mail address if known)

C.      JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

 X     Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
       (employment discrimination on the basis of race, color, religion, sex, or national origin)

 X     Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
       discrimination on the basis of a disability)

       Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
       (employment discrimination on the basis of age)

       Other: (please specify)

                                                  2
Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 3 of 8




D.      STATEMENT OF CLAIM(S) - 1
State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: DISCRIMINATION

The conduct complained of in this claim involves the following: (check all that apply)

            failure to hire                          different terms and conditions of employment

            failure to promote                       failure to accommodate disability

         X termination of employment            X     retaliation

            other: (please specify)


Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

         X race                  X religion              X    national origin             age

            color                     sex                    disability


      Supporting facts:
TITLE VII DISCRIMINATION

   1. I am a man of Arab and Black race and Muslim religion.
   2. I began my employment with the Respondent on July 1, 2019 as a Sheet Metal
      Journeyman. I was qualified for my job and performed my duties in a satisfactory manner
      at all times.. Another black journeyman was a witness to my foreman stating, "I'm going
      to get this nigger fired," referring to me. I also learned from coworkers that both of my
      foremen sent each other text messages regarding me and how they could "get this nigger
      to quit." My second foreman wrote out signs for me, such as "Go back to New York,"
      which is where I am from. He also stated to me, "I'm going to write you up for every little
      thing to help your black ass get back to New York" and to "pray on your own time." This
      treatment was also witnessed by at least one other employee. Nothing was done to correct
      this conduct.
   3. They took adverse action by terminating my employment on September 26,2019 for
      pretextual reasons.

                                                 3
Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 4 of 8




D.      STATEMENT OF CLAIM(S) - 2
State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM TWO: HOSTILE WORK ENVIRONMENT

The conduct complained of in this claim involves the following: (check all that apply)

            failure to hire                          different terms and conditions of employment

            failure to promote                       failure to accommodate disability

         X termination of employment            X retaliation

            other: (please specify)


Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

         X race                  X religion              X    national origin             age

            color                     sex                    disability


      Supporting facts:
TITLE VII HOSTILE WORK ENVIRONMENT

   1. I hereby incorporate all all previous allegations.
   2. During my employment, I was subjected to harassment by two foremen (both Hispanic).
      My first foreman called me a "pussy" and stated, "What the fuck is wrong with you?"
      When I was recalled to work with the Respondent on September 12, 2019, I began to be
      harassed by another foreman as well. Another black journeyman was a witness to my
      foreman stating, "I'm going to get this nigger fired," referring to me. I also learned from
      coworkers that both of my foremen sent each other text messages regarding me and how
      they could "get this nigger to quit." My second foreman wrote out signs for me, such as
      "Go back to New York," which is where I am from. He also stated to me, "I'm going to
      write you up for every little thing to help your black ass get back to New York" and to
      "pray on your own time." This treatment was also witnessed by at least one other
      employee.
   3. I was being targeted because of my religion in the comments made about my prayers and
      also because of my ethnicity, constantly being referred to by racial slurs.
                                                 4
Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 5 of 8




  4. My employer was fully aware as I called the company and also complained to the union.
     In addition, my black coworker engaged in protected activity by making a complaint to the
     Respondent and through union Local 9 Sheet Metal regarding the discriminatory
     comments. Nothing was done to correct this conduct. On September 26, 2019, I was
     terminated for pretextual reasons.




                                             5
Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 6 of 8




D.      STATEMENT OF CLAIM(S) - 3
State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM THREE: RETALIATION

The conduct complained of in this claim involves the following: (check all that apply)

            failure to hire                          different terms and conditions of employment

            failure to promote                       failure to accommodate disability

         X termination of employment            X retaliation

            other: (please specify)


Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

         X race                  X religion              X    national origin             age

            color                     sex                    disability


      Supporting facts:
TITLE VII RETALIATION

   1. I hereby incorpoarate all previous charges
   2. 1 engaged in protected activity by complaining to the company and union about all
      previously described violations of my civil rights under Title VII.
   3. After complaining my employment was terminated by the respondent. Two other black
      foremen were forced to quit their jobs with the Respondent due to discriminatory conduct
      by Respondent's Hispanic foreman.
   4. After complaining I was told to “keep my head down, don’t say nothing.” When I did, my
      employment was terminated




                                                 6
Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 7 of 8




E.        ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

           X Yes (You must attach a copy of the administrative charge to this complaint)

               No

Have you received a notice of right to sue? (check one)

           X    Yes (You must attach a copy of the notice of right to sue to this complaint)

               No

F.      REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

     1.   Economic Relief
     2.   Compensatory – pain and suffering
     3.   Punitive/ Willfulness Damages
     4.   Pre and Post Judgement Interest
     5.   I demand a jury

G.        PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.


 Salahuddin Hall
 (Plaintiff’s signature)

                                                  7
Case 1:21-cv-01158-STV Document 1 Filed 04/27/21 USDC Colorado Page 8 of 8




04/27/2021
 (Date)


(Form Revised December 2017)




                                    8
